Seevers, J.
Remembering that taxation is the rule and that exemption therefrom constitutes an exception, we have to determine the question whether the property described in the petition is exempt from taxation. The statute provides that the property of an- “incorporated town * * f when devoted entirely to the public use, and not held for pecuniary profit,” is exempt from taxation. Code § 797. The same section provides that “all public libraries, grounds and buildings of literary and religious societies, dévoted solely to the appropriate objects of these institutions * * * and not leased, or otherwise used with a view to pecuniary profit,” are not taxable. This provision was construed in Fort Des Moines Lodge v. Polk County, 56 Iowa, 34, and it was there held that a building erected by such a society with a fund not taxable was not exempt, when leased by the society, and an income derived therefrom. There is no material distinction, we think, between the two clauses of the statute above quoted. To be exempt, the property in question in this case must be devoted entirely to public use, and not held for pecuniary profit. Now, it appears that the property is not devoted to public use, but an income is derived therefrom. The condition of the trust imposed by the donor is that the property^itself shall not be devoted to public use, but the profit arising therefrom shall be. It is therefore obvious that a pecuniary profit is derived from the property. It is, therefore, not exempt. It is true, the profits are devoted to public use, but the statute does not, because of this fact, provide that the property i s exempt from taxation. The j udgment of the circuit court is, therefore,
Affirmed.